ORDER IMPOSING SANCTIONS

PER CURIAM.
Christopher L. Orstad seeks a belated appeal from a judgment and sentence imposed in the Circuit Court for Duval County in December 2002. Orstad states under oath that he asked his attorney, Craig J. Martin, to file a notice of appeal after sentence was imposed but Martin failed to timely file the notice.
This court issued an order which directed the respondent, State of Florida, to show cause why the petition should not be granted. The state moved to compel, informing this court that attorney Martin failed to respond to written and telephonic contacts regarding Orstad’s claim. The motion to compel was granted but Martin has failed to comply with the orders of this court. He has also made no response to an order to show cause why sanctions should not be imposed against him.
Accordingly, publication of this order in the Southern Reporter shall serve as a public reprimand of attorney Craig J. Martin. Additionally, this matter shall be referred to The Florida Bar, with a copy provided to the Grievance Committee of the Fourth Judicial Circuit, to determine whether it is appropriate to impose further sanctions against Mr. Martin in these circumstances.
The state shall respond to Orstad’s petition seeking belated appeal within 20 days of issuance of this order.
IT IS SO ORDERED.
ERVIN, BOOTH and KAHN, JJ., concur.